DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 8 March, 2022.
Claims 1, 7, 11, 17, 20 and 25 have been amended.
Claims 4, 14 and 22 have been cancelled.
Claim 26 has been added.
Claims 1 – 3, 5 – 7, 11 – 13, 15 – 17, 20, 21 and 23 - 26 are currently pending and have been examined.
Transfer of Application
This application has been transferred within the Office. Applicant is invited to contact the undersigned to discuss issues set forth in this Office Action, if appropriate.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8 March, 2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is formatted in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance (7 January, 2019) and the October 2019 Update: Subject Matter Eligibility (17 October, 2019).
In Alice, the Supreme Court re-iterated long held exclusions to patent eligibility under U.S.C. 101 including: laws of nature, natural phenomenon and abstract ideas. The Supreme Court and the Federal Circuit Court have also set forth precedential decisions that contain specific concepts that fall into the abstract idea category. The 2019 Revised Patent Subject Matter Eligibility Guidance issued on 7 January, 2019 by the USPTO provides groupings of subject matter that is considered an abstract idea including: “mathematical concepts” - (i.e. mathematical relationships, mathematical formulas or equations and mathematical calculations); “certain methods of organizing human activity” (i.e. fundamental economic principle and practices, commercial or legal interactions, managing personal behavior or relationships or interactions between people); and “mental processes” – (i.e. concepts performed in the human mind).
Claim 1 is representative. Claim 1 recites:
A method, in a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a cognitive analysis engine for analysis and disambiguation of electronic medical records for presentation of pertinent information for a medical treatment plan, the method comprising:
training, by a mental model instance generation engine in the data processing system, a medical mental model instance for a medical professional and each of a plurality of medical conditions, wherein training a given medical mental model instance for a given medical condition comprises using machine learning techniques to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient electronic medical records (EMRs) for the given medical condition, wherein the given medical mental model instance is a data structure representing information the medical professional interacts with in the plurality of EMRs for the given medical condition;
receiving, by the cognitive analysis engine executing in the data processing system, a selected medical condition for a current or upcoming interaction with a patient;
receiving, by the cognitive analysis engine, a patient EMR associated with the patient comprising subjective, objective, assessment, and plan (SOAP) categorizations assigned to elements of the patient EMR, wherein the SOAP categorizations of clements of the patient EMR are based on medial 
knowledge obtained from a plurality of sources;
analyzing, by the cognitive analysis engine using a selected medical mental model instance corresponding to the medical professional and the selected medical condition, the patient EMR to extract patient information that is directed to a medical treatment plan for the selected medical condition based on the SOAP categorizations of elements in the patient EMR; and
generating and outputting, by the cognitive analysis engine using the selected medical mental model instance, a cognitive summary correlating the extracted patient information and the medical treatment plan in association with the selected medical condition.
Claim 11 recites medium with instructions executed by a processor, and Claim 20 recites an apparatus that executes the steps of the method recited in Claim 1.
Claims 1 – 3, 5 – 7, 11 – 13, 15 – 17, 20, 21 and 23 - 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea), and does not include additional elements that either: 1) integrate the abstract idea into a practical application, or 2) that provide an inventive concept – i.e. element that amount to significantly more than the abstract idea.  The Claims are directed to an abstract idea because, when considered as a whole, the plain focus of the claims is on an abstract idea.
STEP 1
The claims are directed to a device, a method and non-transitory computer readable medium which are included in the statutory categories of invention.
STEP 2A PRONG ONE
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea including:  
analyzing, the patient EMR to extract patient information that is directed to a medical treatment plan for the selected medical condition based on the SOAP categorizations of elements in the patient EMR.
The claims, as illustrated by Claim 1, recite limitations that encompass an abstract idea within the “mental processes” grouping – concepts performed in the human mind including observation, evaluation, judgment and opinion.  The specification discloses that the medical professional may need to look through the patient’s EMR to identify the particular portions that are relevant to the particular medical issue that the patient is complaining of and/or identify the portions that are of particular importance to previous treatment plans that were applied to the patient; and identifies this as a manual task (0018 as published). The specification describes the manual extraction of information as: “difficult for medical professionals”, “a daunting task”, and leads to frustration on the part of the medical professional. The invention purports to “alleviate the burden and frustration of a medical professional” when searching through a patient EMR to find pertinent information (0020). Analyzing patient information to identify information relevant to a medical condition, is a process that, except for generic computer implementation steps, can be performed in the human mind. As such, the claims recite an abstract idea within the mental process grouping.
The claims, as illustrated by Claim 1, also recite limitations that encompass an abstract idea within the “certain methods of organizing human activity” grouping – 
managing personal behavior or relationships or interactions between people including social activities, teaching, and following rules or instructions. 
Identifying information in a patient’s EMR that is relevant to a medical condition is process that merely organizes this human activity. This type of activity, i.e. searching for information in a patient’s EMR that is relevant to a medical condition, includes conduct that would normally occur when managing a patient’s particular disease, medical condition or state. For example, the specification discloses that it is routine in medicine for a doctor to search for information in a patient’s EMR that is relevant to a medical condition. As such, the claims recite an abstract idea within the certain methods of organizing human activity grouping.
STEP 2A PRONG TWO
The claims recite limitations that include additional elements beyond those that encompass the abstract idea above including:
a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a cognitive analysis engine;
training, by a mental model instance generation engine in the data processing system, a medical mental model instance for a medical professional and each of a plurality of medical conditions, wherein training a given medical mental model instance for a given medical condition comprises using machine learning techniques to learn differences between a general medical mental model and interaction of the medical professional with a plurality of patient electronic medical records (EMRs) for the given medical condition, wherein the given medical mental model instance is a data structure representing information the medical professional interacts with in the plurality of EMRs for the given medical condition;
receiving, by the cognitive analysis engine executing in the data processing system, a selected medical condition for a current or upcoming interaction with a patient;
receiving, by the cognitive analysis engine, a patient EMR associated with the patient comprising subjective, objective, assessment, and plan (SOAP) categorizations assigned to elements of the patient EMR, wherein the SOAP categorizations of clements of the patient EMR are based on medial knowledge obtained from a plurality of sources;
generating and outputting, by the cognitive analysis engine using the selected medical mental model instance, a cognitive summary correlating the extracted patient information and the medical treatment plan in association with the selected medical condition.
However, these additional elements do not integrate the abstract idea into a practical application of that idea in accordance with considerations laid out by the Supreme Court or the Federal Circuit. (see MPEP 2106.05 a-c and e) The additional elements: do not encompass an improvement to the functioning of a computer or an improvement to another technology or technical field; do not use the abstract idea with a particular machine or manufacture that is integral to the claim; do not transform an article to a different state or thing; or recite meaningful limitations beyond linking the abstract idea to a particular technological environment. Rather, the additional limitations merely serves to link the use of the abstract idea to a particular technological environment or field of use – i.e. merely uses the computer as a tool to perform the abstract idea; or recite insignificant extra-solution activity (see MPEP 2106.05 f - h). 
The data processing system comprising a processor and a memory comprising instructions that are executed by the processor are recited at a high level of generality such that it amounts to no more than instructions to apply the abstract idea using a generic computer component. Similarly, training a model instance using machine learning techniques to learn differences between a general (or generic) model, and interactions of the professional with patient EMRs for the medical condition is recited, and disclosed, at a high level of generality. For example, the specification describes machine learning techniques in a purely generic manner – “Machine learning component 503 uses machine learning techniques to learn the differences . . .” (0074). The disclosure of machine learning techniques at such a high level of generality, (where not even a particular machine learning technique out of hundreds of known techniques is specified), may be reasonable construed as disclosing generic computer functionality. These elements merely add instructions to implement the abstract idea on a computer, and generally link the abstract idea to a particular technological environment. Other additional elements recite receiving data and outputting results. Receiving data such as a selected medical condition and a patient EMR is an insignificant extra-solution activity – i.e. a data gathering step. Similarly, generating and outputting a cognitive summary of the information is an insignificant post-solution activity that does not add a meaningful limitation to the abstract idea. 
Nothing in the claim recites specific limitations directed to an improved computer system, processor, memory, network, database or Internet. Similarly, the specification is silent with respect to these kinds of improvements. A general purpose computer that applies a judicial exception by use of conventional computer functions, as is the case here, does not qualify as a particular machine, nor does the recitation of a generic computer impose meaningful limits in the claimed process. (see Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17 (Fed. Cir. 2014)). As such, the additional elements recited in the claim do not integrate the abstract information extraction process into a practical application of that process.
STEP 2B
The additional elements identified above do not amount to significantly more than the abstract information extraction process. Using machine learning to train a model is a conventional technique as evidenced by Kondadadi et al.: (US PGPUB 2017/0199963 A1 @ 0044). Receiving information, for example over a network, is a well-understood, routine and conventional computer function – i.e. receiving or transmitting data over a network as in Symantec, TLI, OIP and buySAFE. Displaying the results of the abstract process is an ancillary part of the abstract process itself as in Electric Power Group. The additional structural elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generic computer structure (i.e. a data processing system comprising a processor and a memory, the memory comprising instructions that are executed by the processor to specifically configure the processor to implement a cognitive analysis engine). Each of the above components are disclosed in the specification as being purely conventional and/or known in the industry. Because the specification describes these additional elements in general terms, without describing particulars, Examiner concludes that the claim limitations may be broadly, but reasonably construed, as reciting well-understood, routine and conventional computer components and techniques. The specification describes the elements in a manner that indicates that they are sufficiently well-known that the specification does not need to describe the particulars in order to satisfy U.S.C. 112. Considered as an ordered combination the limitations recited in the claims add nothing that is not already present when the steps are considered individually.
The dependent claims add additional features including those that merely serve to further narrow the abstract idea above including: types of information identified (2, 3, 5, 12, 13, 15, 21, 23, 26); types of model (7, 17, 25); those that recite additional abstract ideas including: performing NLP and heuristics (6, 16, 24); analyzing the EMR by applying the questions (7, 17, 25); those that recite well-understood, routine and conventional activity or computer functions; those that recite insignificant extra-solution activities; or those that are an ancillary part of the abstract idea. The limitations recited in the dependent claims, in combination with those recited in the independent claims add nothing that integrates the abstract idea into a practical application, or that amounts to significantly more. These elements merely narrow the abstract idea, recite additional abstract ideas, or append conventional activity to the abstract process. As such, the additional element do not integrate the abstract idea into a practical application, or provide an inventive concept that transforms the claims into a patent eligible invention.
The apparatus claims are no different from the method claims in substance. “The equivalence of the method, system and media claims is readily apparent.” “The only difference between the claims is the form in which they were drafted.” (Bancorp). The method claims recite the abstract idea implemented on a generic computer, while the apparatus claims recite generic computer components configured to implement the same idea. Specifically, Claims 11 – 13, 15 – 17, 20, 21 and 23 - 26 merely add the generic hardware noted above that nearly every computer will include. The apparatus claim’s requirement that the same method be performed with a programmed computer does not alter the method’s patentability under U.S.C. 101 (In re Grams). Therefore, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.












Response to Arguments
The U.S.C. 112 Rejection
Applicant’s arguments, with respect to the USC 112 rejections have been fully considered and are persuasive. The rejection has been withdrawn. In particular, the Office cannot assert that training a model using machine learning techniques is not disclosed in a way that one of ordinary skill can make or use the invention under USC 112(a); and at the same time assert that the claims merely apply machine learning techniques in a conventional manner under USC 101. Here, Examiner concludes that one of ordinary skill would know how to perform the recited machine learning techniques, and that the disclosure adequately teaches this functionality. 
The U.S.C. 101 Rejection
Applicant’s arguments, with respect to the USC 101 rejection have been fully considered but they are not persuasive.
Applicant notes that the Office Action rejects the claims as a method of organizing human activity by describing abstractions of the claim features, not the features themselves (Remarks @ 9). In reviewing the prior rejection, the current Examiner agrees in part. For example, the Office Action indicates that “Under the broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity”. The “limitations noted above” include those limitation that recite features related to “training a model instance”; “receiving a medical condition”; “receiving a patient EMR”; analyzing the patient EMR” and “generating and outputting a summary”. Despite this assertion, it is clear that the Office Action does not include limitations related to “a data processing system”; “training a model instance”; “receiving a medical condition”; and “receiving a patient EMR” as part of the abstract idea, since these features are identified as “additional limitations”. Examiner agrees with this interpretation in general. Analyzing a patient EMR to extract relevant information is the abstract idea – an idea that merely organizes this conventional human activity and that can be performed mentally. Further, Examiner agrees that the remaining limitations which were identified in the Office Action as additional limitations: “training a model instance”; “receiving a medical condition”; and “receiving a patient EMR”; do not integrate the abstract idea into a practical application or provide an inventive concept as shown above. The additional limitation related to “generating and outputting a summary” was not interpreted as an additional element. Nonetheless, outputting the results of an abstract process is ancillary to the abstract idea, and is a conventional computer function, as shown above. The above rejection clearly indicates each limitation as recited, and how it is interpreted under the Guidance.
Applicant asserts that the claims recite no personal behavior to manage (Remarks @ 9). Examiner disagrees. The specification is quite clear that doctors routinely need to manually search for information relevant to a patient’s medical condition (0018 – 0020). This is a quintessential human activity. Eliminating the human by performing this function with an automated system does not change the character of the activity. Further, the problem to be solved – “a doctor having to search through information in a patient EMR is a problem to be solved” (Brief @ 10) - is not a technological problem. Using a computer to make a process less difficult for a human, alleviates the burden and frustration on the human, is a classic “apply it” situation. Applicant admits in the remarks that the human mind already performs these functions (Remarks @11); and that the purpose of the claimed invention is to replace these human activities (Remarks @12).
Applicant argues that training a model is not a generic computer component and is not a mental process (Remarks @11). Examiner disagrees. Initially, Examiner notes that the Office Action does not allege limitations within the “mental process grouping”; including training a model using machine learning techniques. The rejection presented herein also does not allege that training a model is a mental process, rendering this argument is moot. Further, the specification discloses training models using machine learning without any specific details as to how this is performed. Evidence that training models using machine learning techniques is well-known has been provided repeatedly. The Courts have repeatedly asserted that programming a generic computer to perform conventional functions does not make the computer a particular machine or a special purpose computer.
Applicant asserts that “certain” method of organizing human activity limit abstract ideas to those enumerated (Remarks @12). Examiner agrees. Applicant argues that “The Office has not established that the claims are directed to social activities, teaching, and following rules or instructions; therefore, the claims cannot be interpreted to be directed to managing personal behavior or relationships or interactions between people” (Remarks @ 12-13). It is notable that the Applicant notes that managing activity between a person and a computer falls within this category (Remarks @12). A doctor who manually interacts with an EMR is replaced by a computer interacting with the EMR. It is unclear how this concepts in not directed to managing interactions between the doctor and the EMR.
Applicant asserts that the claims solve the problem of information being missed, asserting that this is a technological problem, and provides a technological solution by replacing the manual behavior with the model (Remarks @ 13). It is difficult for Examiner to understand how a doctor missing information during a manual information extraction process is a technological problem. Humans cause the problem, not technology.
Applicant asserts that filtering content as in BASCOM is a non-technical problem (Remarks @ 14). Examiner is perplexed by this remark. Filtering internet content is a technological process as described in BASCOM, and the solution involved the non-generic arrangement of components. The prior art “filtering” in the present application is not performed by computers as they are in BASCOM. There is no non-generic arrangement of parts here that allows BASCOM to be applied.
Applicant asserts that the claims provide an improvement in the functioning of the computer by reducing the likelihood that information will be missed (Remarks @ 15). This conveys that the automated process is more accurate than the human process in performing the same function. This is not an improvement in the computer’s functionality, but an improvement over the human’s performance. The specification fails to disclose that any prior art technological process performs in a way that misses data.
Applicant asserts an improved user interface, citing to Example 37’s improved user interface (Remarks @ 15-16). The example states that a large number of icons makes it difficult to find the icons that represent most used applications on a GUI, and that computer are limited in the ways in which they can organize icons. The example states that by arranging the icons on a GUI based on use, so that the most used icons are located near the start menu, the user interface is improved. However, the pending claims do not even specify the form of output, which may be broadly construed to include printed matter, a computer display, or any other known form of output. The specification discloses that the summary may be displayed to the medical professional on display 612 (0081). Nonetheless, the specification fails to disclose an improved user interface over the prior art, rendering this argument moot.
Applicant argues that the claims do not recite computer elements at a high level of generality; rather that the claims recite “applying a medical mental model instance” to activity of a patient EMR and   “using machine learning techniques in a specific way” (Remarks @ 16 -17). Examiner disagrees. The computer – i.e. a data processing system comprising a processor and a memory comprising instructions – is disclosed as being purely generic: “software executing on general purpose hardware” (0021); “instructions may be provided to a processor of a general purpose computer” (0030); and throughout the specification. Applying a model to data, that is trained using conventional machine learning techniques, replacing a mental process performed by a human, amounts to no more than instructions to apply the abstract idea using a generic computer functionality. Specificity of the model does not render an abstract concept patent eligible, nor does it render a conventional computer function patent eligible.
Applicant compares the pending claims to McRO, where the Courts found that the claims “improved the existing technological process” (Remarks @ 17). Here the claims improve a manual process, performed by humans. The reasoning found in McRO does not apply, nor does the Applicant explain how rules, which are not recited by the pending claims, improve any technological process.
Applicant asserts that solving technical problem is not the only way to integrate an abstract idea into a practical application. Applying or using a judicial exception in some other meaningful way is another way to integrate an abstract idea (remarks @ 17). Examiner agrees. However, Applicant declines to identify a limitation or combination of limitations that impose meaningful limits on the claim. Applicant asserts that one cannot train a model without a computer, the claim cannot be implemented any other way (Remarks @ 18). Examiner agrees that training a model requires a computer. This is not the measure of eligibility. (This is not Bilski). The first question is whether training a model using machine learning techniques is a judicial exception. It is not. Therefore as an additional limitation the analysis requires determining if training a model integrates the abstract idea into a practical application and, if not, does it provide an inventive concept. Training models using machine learning is old and well-known. Applicant does not assert to have invented such techniques. Rather a particular application of this conventional process is recited. Nonetheless, a specific implementation of a conventional computer function does not render the conventional computer function patent eligible. Under that interpretation, ANY machine learning process would be patent eligible, irrespective of its specific purpose.
Applicant asserts that a specific application of machine learning to train and apply a model do not generally link the judicial exception to a technological environment, and that it appears that Examiner merely concludes the opposite. Examiner is perplexed by the remark. Examiner notes that training and applying a model to data using conventional machine learning techniques, as is the case here, merely recites conventional computer functionality. It is notable that the Applicant similarly “merely concludes” that these features do not generally link the judicial exception to a technological environment. The question as to whether training and applying a machine learning model integrates the abstract data extraction process, or provides an inventive concept is a question of fact. Certainly, merely using a computer as a tool to perform some abstract function does not provide patent eligibility (Alice). Similarly here, merely training a model using well-known machine learning techniques, disclosed and recited in generic terms, does not provide patent eligibility under either Step 2A or Step 2B.
The U.S.C. 103 Rejection
Applicant asserts that Crawford does not disclose training a model based in part on a particular physician’s interactions with patient EMRs for various medical conditions to identify and extract patient data relevant to a current medical condition for a particular patient that the particular physician want presented. Examiner agrees. The rejection has been withdrawn.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PGPUB 2008/0004914 A1 to Schreiber discloses a computerized method for compiling medical data sets for presentations that includes relieving the burden on medical personnel from manual composition of the presentation documents. Rules are applied to a patient record to extract medical data including rules customized for different physicians. Schreiber does not disclose a model trained to identify the relevant information.
US PGPUB 2019/0206517 A1 to Devarakonda et al. discloses monitoring interactions of a medical professional with a patient EMR, and extract information from the EMR relevant to questions the professional is attempting to answer, and outputs a report. Examiner recognizes that this reference is commonly owned with the present application.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”
/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                                                                                                                                                                                                                                
Date: 14 July, 2022